Title: To George Washington from John Sullivan, 5 April 1781
From: Sullivan, John
To: Washington, George


                        
                            Dear General
                            Philadelphia April 5th 1781
                        
                        I was on the Evening of the 3d honored with your Excellencys favor of the 31 Ulto and have the pleasure of
                            Inclosing to your Excellency Copy of an Act of congress of yesterday respecting the Conduct of our allies I am Convinced
                            that the Bravery of Monsr Des Touch & the officers and men under his Command has convinced the British that with
                            Equal numbers the French are at Least Equal to them. I Lament our having failed in the object Yet the Action will have
                            some agreable consequences: and the manner in which it was conducted by Monsr Des Touch deserves Every Eulogium.
                        I am also honored with Your Excellencys favor of the 24th Ulto & Shall be happy in receiving your
                            Excellencys Sentiments upon the whole report which I had the honor to inclose you & I perswade myself that
                            Congress will agree with your wishes upon the Subject. I have the honor to be with the most perfect Esteem Dear General
                            your Excellencys most obedient Servant
                        
                            Jno. Sullivan
                        
                    